Citation Nr: 9923724	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-14 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hearing loss of the 
left ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The veteran had active service from November 1954 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1998 RO rating decision that denied service 
connection for hearing loss of the left ear.  The veteran 
submitted a notice of disagreement in August 1998, and the RO 
issued a statement of the case in September 1998.  The 
veteran submitted a substantive appeal in September 1998, and 
testified at a hearing in November 1998.  The RO hearing 
officer then denied service connection for hearing loss of 
the left ear.


FINDING OF FACT

Hearing loss of the left ear had its onset in service.


CONCLUSION OF LAW

Sensorineural hearing loss of the left ear was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 1991); 
38 C.F.R. §§ 3.303, 3.309, 3.385 (1998).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Factual Background

The veteran had active service from November 1954 to November 
1957.  His DD Form 214 indicates that his military 
occupational specialty (MOS) was that of an Armor Crewman.

Service medical records at the time of the veteran's 
enlistment examination in 1954 reveal that the veteran's 
hearing was 15/15, bilaterally, for whispered voice.

Service medical records at the time of the veteran's 
separation examination in 1957 show that he underwent 
audiometric testing.  The report of this testing reveals pure 
tone thresholds, in decibels, ASA units converted to ISO 
units, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
25
25
-
20

The veteran underwent a VA audiometric examination in 
November 1959.  The report of this testing reveals pure tone 
thresholds, in decibels, ASA units converted to ISO units, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
15
-
-

The veteran underwent a VA examination in August 1986.  The 
veteran reported that he has experienced hearing loss since 
being in the service, and that his hearing loss has gotten 
progressively worse.  The veteran reported that he currently 
hears very little out of his left ear.  The examiner noted 
that the veteran's hearing was markedly restricted on the 
left, and somewhat restricted on the right.  The veteran was 
diagnosed with "rather marked hearing loss, apparently of 
nerve origin." A summary report of VA audiometric testing 
reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
50
60
55



The veteran underwent a VA Ear, Nose, and Throat examination 
for rating purposes in October 1986.  The veteran reported 
that he had been a tank crewmember in the U.S. Army and that 
he was exposed to a lot of loud noise, particularly to 90-
millimeter weapons.  The veteran reported that his hearing 
has slowly gotten worse over the years, and that he has 
trouble hearing on the telephone.  Upon examination, the 
external canal of each ear was open and clean; tympanic 
membranes were intact and appeared normal.  The examiner's 
impression was "high frequency, sensorineural hearing loss, 
worse on the left, likely, originally due to noise 
exposure."

The veteran underwent a VA examination in January 1987.  A 
summary report of the examination noted mild sensorineural 
hearing loss, bilaterally.

The veteran underwent a VA examination in June 1998.  The 
veteran reported noticing decreased hearing acuity since his 
discharge from the service in 1957.  He also reported 
infrequent tinnitus bilaterally, which does not bother him to 
any real extent.  The veteran denied occupational noise 
exposure or noisy hobbies.  The examiner noted that prior 
medical charts showed that the veteran reported working as a 
machinist from 1961 to 1964, and as an equipment operator 
from 1967 to 1981.  The examiner noted that audiologic 
testing revealed a mild to severe sensorineural hearing loss 
in the left ear, and that word recognition abilities were 
poor in the left ear.  It was the examiner's opinion, after 
testing and reviewing all medical records, that it is 
unlikely that current hearing loss is solely a result of 
noise exposure in service.

A summary report of VA audiometric testing in June 1998 
reveals pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-
55
65
70
75

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear.

A July 1998 RO rating decision granted service connection for 
hearing loss of the right ear based, in part, upon evidence 
showing that the beginning of a mild hearing loss in the 
right ear from noise exposure in service could not be ruled 
out.

The veteran testified at a hearing in November 1998.  He 
testified that he was with the tank division for his entire 
period of service in the U.S. Army, and that he was exposed 
to extremely loud noises and explosions.  He testified that 
he drove a tank and did lots of field maneuvering, and that 
he was a gunner in attacks, with 90-millimeter guns and 50 
caliber machine guns.  He also testified that he did have 
earplugs and earphones.  The veteran testified that, 
following service, he was unemployed for about a year, and 
then worked as a stock boy in a grocery store.  The veteran 
testified that he later was a machinist for about 2 1/2 years 
in the 1960's, and that his duties consisted of assembling 
doors and windows that were already cut and pre-fabbed.  The 
veteran testified that he did use a drill, but that there was 
no pounding.  The veteran also testified that he later worked 
for the county as a skilled laborer at an exhibit farm; his 
duties at that time consisted of cleaning stalls and barns, 
and that he occasionally rode a tractor to cut the grass.  
The veteran testified that, since his discharge from service, 
he has not been involved with any high frequency noise or 
anything of that nature.
  
B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (1998).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.  Service medical records of the veteran's 
entry are negative of hearing loss, and the Board presumes 
the veteran to have been in sound condition in 1954.  Parker 
v. Derwinski, 1 Vet. App. 522 (1991).

The evidence shows that the veteran currently has hearing 
loss of the left ear which meets the criteria of 38 C.F.R. 
§ 3.385 (1998).  Hence, service connection can be granted for 
this condition if it can be linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87 (1992).

Service medical records reveal that in the 1957 audiometric 
evaluation of the veteran's left ear at the time of 
separation, the veteran had auditory decibel thresholds in 
excess of 20 in at least four of the frequencies from 500 to 
4,000 hertz.  By some medical authorities, auditory decibel 
thresholds of zero to 20 represent normal hearing, and higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In addition, sensorineural hearing loss is a "chronic 
disease" within the meaning of 38 C.F.R. § 3.309(a) (an 
"other organic disease of the nervous system").  When a 
chronic disease is shown in service, subsequent 
manifestations of the same disease are service-connected 
unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

In this case, the evidence of record shows that the veteran 
worked post-service as a machinist and as an equipment 
operator.  Testimony of the veteran is to the effect that he 
was neither exposed to loud nor excessive noise in either of 
those occupations, but that his hearing loss worsened 
nevertheless over the years since his discharge from service.  
The veteran testified as to his duties as a machinist and as 
an equipment operator for the county; none of his duties 
exposed the veteran to loud or excessive noise.  Hence, no 
intercurrent causes have been shown here.  38 C.F.R. 
§ 3.303(b).

The veteran asserts that he has hearing loss of the left ear, 
due to noise exposure while serving in the tank division.  
The veteran's DD Form 214 indicates that his MOS was that of 
an Armor Crewman.  Service connection is already in effect 
for hearing loss of the right ear attributable to noise 
exposure in service.  The Board accepts this evidence as 
proof of noise exposure in service.  Moreover, this evidence, 
when considered with the overall medical evidence that 
indicates some degree of left ear hearing loss beginning in 
1957, supports granting service connection for hearing loss 
of the left ear.

Having considered all the evidence, the Board finds that it 
is essentially in equipoise as to whether or not the 
veteran's hearing loss had its onset in service.  Under the 
circumstances, the veteran prevails as to his claim for 
service connection for hearing loss of the left ear with 
application of the benefit of the doubt in his favor.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).







ORDER

Service connection for hearing loss of the left ear is 
granted.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

